DETAILED ACTION
	 This office action is a response to an amendment filed on 09/06/2022.
Response to Amendment
1.	Claims 1, 18, 33, 35 and 52 have been amended. 
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument about 112 (b) rejections and 112 (f) invocation on pages 17-19 in the remarks, the 112 (b) rejections and 112 (f) invocations have been withdrawn after reviewing the specification based on applicant’s response to the argument. 
In response to applicant’s argument about independent claims 1, 18, 35 and 52 on pages 20-21 in the remarks, these claims are allowed because amended claims overcome with current prior art rejections and there is no prior art in the record that teaches these amended claims. 
In response to applicant’s argument about current prior arts not teaching not teaching claimed limitation “transmitting, based on determining that decoding of the first repetition version was unsuccessful at the UE a second repetition version of the downlink control information format in a second TTI the second repetition version scrambled according to a second scrambling code” of the independent claims 10, 27, 44 and 61 on pages 22-24 in the remarks and withdrawing the rejections. The examiner disagrees with the applicant. Examiner’s interpretation of this particular limitation is if decoding for the first repetition version is unsuccessful at the UE, a second repetition version of the downlink control information (DCI) is used using a second or a different scrambling code in a second TTI. teaching in paragraph 88, about detecting DCI is read as transmitting Papasakellariou’s, decoding EPDCCH is read as decoding of the first repetition version,  considering the EPDCCH transmission is successful if the detected DCI format is interpreted as determining decoding whether or not decoding of the first repetition version was successful or unsuccessful, his teaching in the same paragraph 88, about detecting DCI is read as transmitting, decoding DCI format using first or second scrambling sequence implicitly teaches using second repetition version of DCI, fig. 14, frame is equated to TTI, his teaching in paragraph 142, subframe is equated to TTI, detecting a DCI format by a two candidate number of repetitions form an EPDCCH is interpreted as using a different subframe or second TTI for DCI, and decoding DCI format using first or second scrambling sequence implicitly in paragraph 88 teaches using second repetition version of DCI.The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Papasakellariou in combination with BADULESCU teach claimed limitation. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 27, 44 and 61 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576). 
In response to claims 10, 27, 44 and 61, 
BADULESCU teaches a method for wireless communication, comprising: identifying a search space of a control channel for a user equipment (UE) served by a base station for a downlink control information format (paragraph 70, identifying different EPDCCH by a base station is read as identifying a search space for a UE served by a base station); 
BADULESCU does not teach explicitly about transmitting a first repetition version of the downlink control information format in a first transmission time interval (TTI), the first repetition version scrambled according to a first scrambling code; and transmitting, based on determining that decoding of the first repetition version was unsuccessful at the UE, a second repetition version of the downlink control information format in a second TTI, the second repetition version scrambled according to a second scrambling code.
Papasakellariou teaches transmitting a first repetition version of the downlink control information format in a first transmission time interval (TTI) (paragraph 88,  N1 or N2 can be considered as first repetition, detecting a DCI format by an UE using a scrambling sequence is read as transmitting by a base station a repetition version of DCI, determining a timing of a first repetition is read as using a TTI for transmitting by a base station a repetition version of DCI), the first repetition version scrambled according to a first scrambling code(paragraph 88, using scrambling sequence for decoding EPDCCH associate N1 repetition teaches this limitation); and
transmitting, based on determining that decoding of the first repetition version was unsuccessful at the UE (paragraph 88, detecting DCI is read as transmitting, decoding EPDCCH is read as decoding of the first repetition version,  considering the EPDCCH transmission is successful if the detected DCI format is interpreted as determining decoding whether or not decoding of the first repetition version was successful or unsuccessful), a second repetition version of the downlink control information format in a second TTI (paragraph 88, detecting DCI is read as transmitting, decoding DCI format using first or second scrambling sequence implicitly teaches using second repetition version of DCI, fig. 14, frame is equated to TTI, paragraph 142, subframe is equated to TTI, detecting a DCI format by a two candidate number of repetitions form an EPDCCH is interpreted as using a different subframe or second TTI for DI ), the second repetition version scrambled according to a second scrambling code (paragraph 88,decoding DCI format using first or second scrambling sequence implicitly teaches using second repetition version of DCI).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU  for transmitting a first repetition version of the downlink control information format in a first transmission time interval (TTI), the first repetition version scrambled according to a first scrambling code; and transmitting, based on determining that decoding of the first repetition version was unsuccessful at the UE, a second repetition version of the downlink control information format in a second TTI, the second repetition version scrambled according to a second scrambling code as taught by Papasakellariou because it would meet the high growth of data traffic, and will support new applications for improved communications.  
In response to claim 44, 
BADULESCU teaches an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (paragraph239 teaches this limitation): 
identify a search space of a control channel for a user equipment (UE) served by a base station for a downlink control information format; transmit a first repetition version of the downlink control information format in a first transmission time interval (TTI), the first repetition version scrambled according to a first scrambling code; and transmit, based on determining that decoding of the first repetition version was unsuccessful at the UE, a second repetition version of the downlink control information format in a second TTI, the second repetition version scrambled according to a second scrambling code (these limitations are identical to claim 10, therefore, they are rejected as claim 10).
Claims 11, 28, 45 and 62 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in further view of TEI et al. (hereinafter, “TEI”; CN 110192362). (For citation purpose, Examiner has used English translation of CN 110192362. The English translation and the original prior art described the same invention. The publication date for CN 110192362 is January/19/2017, therefore, it qualifies as prior art under 35 U.S.C 103 (a)).
In response to claims 11, 28, 45 and 62,
BADULESCU and Papasakellariou don’t teach explicitly about claims 11, 28, 45 and 62. 
TEI teaches wherein the downlink control information format is associated with a resource grant and comprises a single modulation and coding scheme field and a single resource block allocation field (this claim is identical to claim 2, therefore, it is rejected as claim 2).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU and Papasakellariou to use downlink control information format is associated with a resource grant and comprises a single modulation and coding scheme field and a single resource block allocation field as taught by TEI because it would allow avoiding data transmission errors by checking appropriate DCI.  
Claims 12, 29, 46 and 63 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in further view of Bin FENG (hereinafter, “FENG”; 20180287742). 
In response to claims 12, 29, 46 and 63, 
BADULESCU and Papasakellariou don’t teach explicitly about claims 12, 29, 46 and 63. 
FENG teaches wherein the downlink control information format comprises a downlink grant, further comprising: transmitting a first repetition of a downlink shared channel transmission in the first TTI; and transmitting a second repetition of the downlink shared channel transmission in the second TTI (paragraph 35, a conventional TTI and a short TTI for PDSCH is read as using first and second repetition of PDSCH, conventional TTI is equated to first and a short TTI is equated to second TTI).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU and Papasakellariou to transmit a first repetition of a downlink shared channel transmission in the first TTI and transmitting a second repetition of the downlink shared channel transmission in the second TTI as taught by FENG because it would allow using dynamic length of TTI for reducing transmission delay in LTE communication.  

Claims 13, 30, 47 and 64 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in view of Bin FENG (hereinafter, “FENG”; 20180287742) and in further view of CHEN et al. (hereinafter, “CHEN”; 20160345311).
In response to claims 13, 30, 47 and 64,
BADULESCU, Papasakellariou and FENG don’t teach explicitly about claims 13, 30, 47 and 64. 
CHEN teaches wherein the downlink control information format comprises respective resource block allocation fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission (paragraph 59, DCI format 1A is equated to downlink control information format, using remaining bits of certain values of the DCI for resource block assignment flag teaches allocating resource block fiend for PDSCH, specifying data resources using first or second or other TTI is interpreted implicitly teaches using repetition version of PDSCH for data resources).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU, Papasakellariou and FENG to use downlink control information format comprises respective resource block allocation fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission as taught by CHEN because it would allow using dynamic length of TTI for reducing transmission delay in LTE communication.  
Claims 14, 31, 48 and 65 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in view of Bin FENG (hereinafter, “FENG”; 20180287742) and in further view of HE et al. (hereinafter, “HE”; WO 2017136592).
In response to claims 14, 31, 48 and 65
BADULESCU, Papasakellariou and FENG don’t teach explicitly about claims 14, 31, 48, and 65. 
HE teaches wherein the downlink control information format comprises respective modulation and coding scheme fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission (paragraph 53, using DCI  type-1 and type -2 DCI format teaches using DCI, signaling MCS information for S-PDSCH is read as using modulation and coding scheme fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission, fig. 4B,, elements “case 1” and “case 2”, paragraph 70, S-PDSCH -495 and S-PDSCH -494 are interpreted as using a plurality of repetition versions of the downlink shared channel transmission).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU, Papasakellariou and FENG to use downlink control information format comprises respective modulation and coding scheme fields corresponding to each of a plurality of repetition versions of the downlink shared channel transmission as taught by HE because it would allow supporting efficient resource allocation in a low latency allocation using S-TTI interval for packet data communication in 5G network. 
Claims 15, 32, 49 and 66 are rejected under 35 U.S.C 103 (a) as being unpatentable over BADULESCU et al et al. (hereinafter, “BADULESCU”; WO 2017147550) in view of Papasakellariou et al. (hereinafter, “Papasakellariou”; 20150181576) and in further view of Yin et al. (hereinafter, “Yin”; 20180092089). 
In response to claims 15, 32, 49 and 66, 
BADULESCU and Papasakellariou don’t teach explicitly about claims 15, 32, 49 and 66. 
Yin teaches wherein the downlink control information format comprises an uplink grant (paragraph 169, using different DCI formats for uplink grants teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BADULESCU and Papasakellariou to use downlink control information format comprises an uplink grant as taught by Yin because it would allow improving communication flexibility and efficiencies. 
Allowable Subject Matter
Claims 1-9, 18-26, 35-43 and 52-60 are allowed.
Claims 16-17, 33-34, 50-51 and 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     


/DIANE L LO/Primary Examiner, Art Unit 2466